Title: From George Washington to James Bowdoin and the New Hampshire General Court, 22 December 1776
From: Washington, George
To: Bowdoin, James,New Hampshire General Court



Sir
Camp above Trenton falls Decemr 22d 1776

The accounts received from New York respecting the distresses of our Prisoners, induce me to recommend to your Honble body, that measures should be taken to effect an Exchange as soon as possible & as far as circumstances will admit of. Ever since the Cartel has been settled between Genl Howe & myself, I have been endeavouring to accomplish it; but my attempts have not been attended with but little success. For the Prisoners belonging to the British Army and who have been sent in from Jersey, Pensylvania & Maryland, Genl Howe or rather his Commissary, has undertaken of his mere motion, and contrary to my express requisition, to return a number belonging to us, who were not called for, and whose releasement should have been Postponed, till after that of many Others. I have wrote to Genl Howe upon the Subject, and presume in future, that none will be sent out, but those who are named by me. That this business may not remain an Object of further delay, I would advise, that all the Prisoners in your State be immediately sent to the commanding Officer of the British Troops on the Island of Rhode Island, taking Two exact Lists of the names, Corps & Ranks of the Officers and the number of Privates, signed by the Officer of the highest rank; One to be sent in with him accompanied by a Line to Genl Howe, that the Particular Prisoners belonging to us & to be received in exchange will be required by me to which end I must request that the Other List be immediately transmitted to me, that the requisition may be made. It may be objected that the Enemy’s force already formidable, should not be augmented, but the sufferings of our unfortunate People call for the exchange—the Cartel has been agreed on & I am satisfied the Prisoners when released and in Arms against us, will not do us half the damage, they would, were they to continue. The influence of those who have gone from Service has been attended with the most injurious & pernicious effects. I have the Honor to be with great respect Sir Yr Most Obedt St

Go: Washington

